DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 8-10, filed 01/03/2022, with respect to claim 15 have been fully considered and are persuasive. The 35 U.S.C. §103(a) rejections of claims 15-21 and 24-30 have been withdrawn. 

Applicant additionally argues that 35 U.S.C. 112(f) is not invoked by the claim language, particularly stating that the term “driver” is fully understood by any person of ordinary skill in the art to be structural.
	However, the examiner disagrees as even within the instant application’s specification a driver may be adapted as software as seen in ¶0009 in the originally submitted specification.
	Therefore the 35 U.S.C. 112(f) invocation is maintained.

35 USC §112 Considerations
Claim limitations “a driver configured to actuate, an image analysis module configured to analyse, a pulse train adjusting unit configured to adjust,” have been interpreted under 35 U.S.C. 112, sixth paragraph, because they use non-structural term(s) “driver, image analysis module, pulse train” coupled with functional language “configured to” without reciting sufficient structure to achieve the functions.  Furthermore, the non-structural terms are not preceded by a structural modifier.
Since this claim limitations invoke 35 U.S.C. 112, sixth paragraph, claim 1 interpreted to cover the corresponding structures described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: “The skilled person will be familiar with the various arrangements that are possible. For example, instead of using a fast processor for performing image analysis, a dedicated integrated circuit may be used,” - ¶0039.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by applicant’s representative Anthony P. Curtis via phone interview on 01/19/2022.
	The application has been amended as follows:

IN THE CLAIMS:
	16. (Currently Amended) An infrared imaging assembly according to claim 15, wherein the image analysis module is configured to determine the exposure level of one of the image regions illuminated by a corresponding infrared-emitting LED of the irradiator.

Allowable Subject Matter
Claims 15-31 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Van Der Sijde [WO 2019/020395], Saitou [U.S. PG Publication No. 2020/0025932] and Nikitin [U.S. PG Publication No. 2009/0259709]) do not disclose, with respect to claim 1, an infrared-sensitive image sensor, an infrared imaging assembly which irradiates a scene with infrared-emitting light through individually addressable LEDs in array, the array of LEDs are actuated through the application of a switching pulse train to each LED during a dead time of a previous image acquisition event in which analog-digital conversion and three-dimensional map computations are taking place, the system then analyzes preliminary infrared image data to determine exposure levels for each of a plurality of image regions and the pulse train is adjusted in terms of duration based on the exposure levels. Rather, the prior art fails to properly actuate the switching pulse train during a dead time of a previous image acquisition event during which analog-digital conversion and three dimensional map computations are taking place as per currently claimed, as additionally argued by applicants in the response filed 01/03/2022. The same reasoning applies to claims 25 and 30 mutatis mutandis. Accordingly, claims 15-31 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483